350 So. 2d 790 (1977)
CITY GAS COMPANY OF FLORIDA, Appellant,
v.
RO-MONT SOUTH GREEN CONDOMINIUM "R", INC., etc., et al., Appellees.
No. 77-1274.
District Court of Appeal of Florida, Third District.
September 13, 1977.
Rehearing Denied November 2, 1977.
*791 Dubbin, Schiff, Berkman & Dubbin and Evan Langbein, Miami, for appellant.
Smith, Mandler, Smith, Werner & Jacobowitz and Patricia Silver, Miami Beach, Robert Bakerman and Ira B. Price, Miami, for appellees.
Before BARKDULL, NATHAN and HUBBART, JJ.
PER CURIAM.
By this appeal, the appellant seeks review of an order denying a motion to dissolve an injunction. The injunction required the appellees to deposit money periodically in the registry of the court and the clerk to turn the monies over to the appellant for gas services, when it was required to resume serving a 644-unit condominium.
At the time the order under review was entered, the appellant had been made a party-defendant by court order; had been served with process and a complaint. The principal grounds urged for reversal are alleged defects in the procedures utilized by the chancellor at the time of the entry of the temporary injunction.
We determine this appeal not on the record as was before the chancellor at the time of the entry of the temporary injunction, but as the record was at the time the motion to dissolve came on for hearing. In this connection, see: Belk's Department Store, Miami, Inc. v. Scherman, 117 So. 2d 845 (Fla. 3d DCA 1960); DeCarlucci v. Granulite, Incorporated, 171 So. 2d 587 (Fla. 2d DCA 1965).
From an examination of all the pleadings and the statements of respective counsel, we cannot say that the trial court abused any discretion in denying the motion to dissolve and, therefore, the order under review be and the same is hereby affirmed. This, of course, is without prejudice to the appellant seeking appropriate relief in the trial court as to the adequacy of the amount to be posted periodically in the registry of the court by the appellees, and to seek such other relief as may be necessary to require compliance with the temporary injunction.
Affirmed.